Cite as 2016 Ark. 329


                   SUPREME COURT OF ARKANSAS.
                                       No.   CR-16-484


RONNIE JOHNSON                                   Opinion Delivered October   6, 2016
                                APPELLANT
                                           PRO SE MOTION FOR
V.                                         TRANSCRIBED RECORD AND
                                           FOR EXTENSION OF TIME TO FILE
STATE OF ARKANSAS                          BRIEF
                                           [PULASKI COUNTY CIRCUIT
                                  APPELLEE COURT, NO. 60CR-14-2209]
                                                 APPEAL DISMISSED; MOTION
                                                 MOOT.

                                       PER CURIAM


        On December 14, 2015, appellant Ronnie Johnson pleaded guilty to two counts of

 robbery and was sentenced to an aggregate sentence of 480 months’ imprisonment in the

 Arkansas Department of Correction. On January 14, 2016, Johnson filed a pro se petition

 for writ of error coram nobis, a petition for correction of illegal sentence in an illegal

 manner, a motion for evidentiary hearing, and a notice of fraud/fraudulent practices,

 alleging that he was induced, misled, misguided, and misinformed by counsel into pleading

 guilty and that counsel failed to present a defense and did not “test the State’s case[.]”

 Specifically, Johnson claimed that counsel was ineffective for failing to obtain video-

 surveillance evidence of one of the two robberies taken from an E-Z Mart and that he

 would not have pleaded guilty had counsel not “committed the prejudicial errors that ha[ve]

 tainted his case.” He further argued that, because he was induced into pleading guilty, his

 sentence is illegal. The trial court denied Johnson’s request for relief, finding that Johnson

 failed to state how he was induced into pleading guilty; that there was no proof of coercion
                                    Cite as 2016 Ark. 329

offered; that Johnson was not entitled to an evidentiary hearing; and that Johnson’s sentence

was not illegal.1 Now before us is Johnson’s motion for transcribed record and for extension

of time to file a brief.

       When it is clear from the record that the appellant cannot prevail if an appeal of an

order that denied postconviction relief were permitted to go forward, we dismiss the appeal.

Wheeler v. State, 2015 Ark. 233, 463 S.W.3d 678 (per curiam); see also Justus v. State, 2012
Ark. 91. As it is clear from the record that Johnson could not prevail on appeal, the appeal

is dismissed. The dismissal of the appeal renders the motion moot.

       The standard of review of an order entered by the trial court on a petition for writ

of error coram nobis is whether the trial court abused its discretion in granting or denying

the writ. Newman v. State, 2014 Ark. 7, at 13–14. An abuse of discretion occurs when the

trial court acts arbitrarily or groundlessly. Nelson v. State, 2014 Ark. 91, 431 S.W.3d 852.

The trial court’s findings of fact, on which it bases its decision to grant or deny the petition

for writ of error coram nobis, will not be reversed on appeal unless clearly erroneous or

clearly against the preponderance of the evidence. Newman, 2014 Ark. 7, at 13–14. There

is no abuse of discretion in the denial of error-coram-nobis relief when the claims in the

petition were groundless. Nelson, 2014 Ark. 91, 431 S.W.3d 852.

        A writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341
Ark. 397, 17 S.W.3d 87 (2000). Coram-nobis proceedings are attended by a strong



       1
        Although the trial court’s order states that Johnson entered a plea of guilty to two
counts of robbery and one count of theft of property, the January 4, 2016 file-marked
sentencing order indicates that Johnson pleaded guilty to two counts of robbery and that
one count of aggravated robbery and three counts of theft of property were nolle prossed.
                                                2
                                    Cite as 2016 Ark. 329

presumption that the judgment of conviction is valid. Id. The function of the writ is to

secure relief from a judgment rendered while there existed some fact that would have

prevented its rendition if it had been known to the trial court and which, through no

negligence or fault of the defendant, was not brought forward before rendition of the

judgment. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. The petitioner has the burden

of demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State, 2013
Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

to address certain errors that are found in one of four categories: (1) insanity at the time of

trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a

third-party confession to the crime during the time between conviction and appeal. Howard

v. State, 2012 Ark. 177, 403 S.W.3d 38.

       While Johnson attempts to couch his video-surveillance claim in terms of a coerced-

guilty plea, which would provide a basis for relief in a coram-nobis proceeding, the actual

basis for his claim is ineffective assistance of counsel with the underlying argument that, due

to counsel’s deficiency in not obtaining the E-Z Mart video surveillance, he would not have

pleaded guilty to robbery.2 This court has repeatedly held that ineffective-assistance-of-

counsel claims are not cognizable in error-coram-nobis proceedings and that such




       2
      Johnson pleaded guilty to two counts of robbery, only one of which occurred at the
E-Z Mart.

                                               3
                                     Cite as 2016 Ark. 329

proceedings are not a substitute for raising ineffective-assistance-of-counsel claims under our

postconviction rule, Arkansas Rule of Criminal Procedure 37.1.3 White v. State, 2015 Ark.
151, at 4, 460 S.W.3d 285, 288.

       Although Johnson contends he was coerced by his counsel’s statement to “take this

deal or else” and that counsel “induced [him] to affirmatively answer[ ] that he was

‘satisified[]’ with the services of ‘counsel[ ]’,” he did not allege that he suffered any specific

mistreatment. See Westerman v. State, 2015 Ark. 69, 456 S.W.3d 374. Johnson did not

demonstrate that his plea was obtained through intimidation, coercion, or threats because

the coram-nobis petition did not allege that the plea was the result of fear, duress, or threats

of mob violence as previously recognized by this court as cognizable for coram-nobis relief.

Gonder v. State, 2016 Ark. 140, reh’g denied (Apr. 21, 2016); Noble v. State, 2015 Ark. 141,

460 S.W.3d 774. Simply put, Johnson’s allegations do not rise to the level of coercion,

which is defined as “compulsion of a free agent by physical, moral, or economic force or

threat of physical force.” White v. State, 2015 Ark. 151, at 5, 460 S.W.3d 285, 288–89

(quoting Black’s Law Dictionary 315 (10th ed. 2014)). Accordingly, the trial court properly

denied coram-nobis relief.

       To the extent Johnson argued that his judgment was illegal on its face, the claim also

fails. Perrian v. State, 2015 Ark. 424, at 2 (per curiam) (An appeal from an order that denied

a petition for postconviction relief, including a petition under Arkansas Code Annotated




       3
        When a petitioner under the Rule enters a plea of guilty, the Rule 37.1 petition
must be filed in the trial court, pursuant to Rule 37.2(c)(i), within ninety days of the date
of entry of judgment.
                                                 4
                                     Cite as 2016 Ark. 329

section 16-90-111, will not be permitted to go forward where it is clear that there is no

merit to the appeal.). There is a provision in section 16-90-111 that allows the trial court

to correct an illegal sentence at any time because a claim that a sentence is illegal presents

an issue of subject-matter jurisdiction. Williams v. State, 2016 Ark. 16, 479 S.W.3d 544 (per

curiam). While the time limitations on filing a petition under section 16-90-111(a)(b)(1)

on the grounds that the sentence was imposed in an illegal manner were superseded by

Arkansas Rule of Criminal Procedure 37.2(c) (2015), the portion of section 16-90-111 that

provides a means to challenge a sentence at any time on the ground that the sentence is

illegal on its face remains in effect. Halfacre v. State, 2015 Ark. 105, 460 S.W.3d 282 (per

curiam).

       Johnson contended his sentence was illegal on its face because he was induced by his

counsel to plead guilty and because counsel was ineffective for failing to secure the E-Z

Mart surveillance video. The claims advanced by Johnson in his petition did not allege an

illegal sentence that is jurisdictional in nature; rather, the grounds for relief were the type to

have been raised at trial, on appeal, or, to the extent the claims were intended as allegations

of ineffective assistance of counsel, in a timely filed petition for postconviction relief

pursuant to Rule 37.1 of the Arkansas Rules of Criminal Procedure. Williams, 2016 Ark.
16, 479 S.W.3d 544.        Furthermore, conclusory allegations—such as Johnson’s claims

regarding the E-Z Mart video surveillance or his counsel’s statement to “take this deal or

else”—that are unsupported by facts and provide no showing of prejudice are insufficient

to warrant postconviction relief. See Chatmon v. State, 2016 Ark. 126, at 7, reh’g denied




                                                 5
                                   Cite as 2016 Ark. 329

(April 21, 2016). Based on the foregoing, the appeal is dismissed, rendering the motion for

transcribed record and extension of time to file brief moot.

       Appeal dismissed; motion moot.




                                              6